—In an action to foreclose a mechanic’s lien, God’s Battalion of Prayer Church, Inc., appeals from (1) an order of the Supreme Court, Kings County (Steinhardt J.), dated March 26, 2002, which, inter alia, granted the plaintiffs motion to confirm an arbitration award dated January 23, 2002, (2) a judgment of the same court entered April 9, 2002, which, upon the order, is in favor of the plaintiff and against it in the principal sum of $198,990 with interest from the date of the arbitration award, and (3) an order of the same court dated May 22, 2002, which, among other things, granted that branch of the plaintiffs cross motion which was to vacate a stay of enforcement of the judgment.
Ordered that the appeals from the orders are dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
The appeal from the intermediate order dated March 26, *5782002, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order dated March 26, 2002, are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The appeal from the order dated May 22, 2002, must be dismissed as abandoned, as the appellant failed to perfect that appeal (see 22 NYCRR 670.8 [e]).
Arbitration awards may not be vacated even if “the court concludes that [the arbitrators’] interpretation of the agreement misconstrues or disregards its plain meaning or misapplies substantive rules of law, unless it is violative of a strong public policy, or is totally irrational, or exceeds a specifically enumerated limitation on [the arbitrators’] power” (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]; cf. Matter of Board of Educ. v North Babylon Teachers’ Org., 104 AD2d 594, 596-597 [1984]). Contrary to the appellant’s contentions, the arbitration award was not irrational. Accordingly, the Supreme Court properly granted the motion to confirm the award.
The appellant’s remaining contentions are without merit. Florio, J.P., Feuerstein, Friedmann and Crane, JJ., concur.